1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     WADE ALAN KNIGHT,                                     Case No. 3:19-cv-00213-MMD-WGC
4                                            Plaintiff                   ORDER
5            v.
6     ELKO COUNTY SHERIFF, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate at the Elko County Jail, has filed an application to

11   proceed in forma pauperis. (ECF No. 1). Plaintiff has not filed a complaint in this matter.

12          Pursuant to Federal Rule of Civil Procedure 3, “[a] civil action is commenced by

13   filing a complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff

14   thirty (30) days from the date of this order to submit a complaint to this Court. The Court

15   will defer a decision on the application to proceed in forma pauperis until Plaintiff submits

16   a proper initiating document for this case.

17   II.    CONCLUSION

18          For the foregoing reasons, IT IS ORDERED that a decision on the application to

19   proceed in forma pauperis (ECF No. 1) is deferred.

20          IT IS FURTHER ORDERED that Plaintiff shall submit a complaint to this Court

21   within thirty (30) days from the date of this order.

22          IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the

23   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.

24          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

25   dismissal of this action may result.

26          DATED: April 30, 2019.

27
28                                              UNITED STATES MAGISTRATE JUDGE
